DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an/the operation device, in claim 1; a first setting unit, and the operation device, in claim 2; the first setting unit, in claim 3; a second setting unit, the operation device, and the second setting unit, in claim 4; the operation device, in claim 5; a/the determination unit, in claim 6. 
The following paragraphs can be found either in the USPGUB version, and/or, in the specification as filed. 
In pars 0015, 0016, 0030, 0031, 0033, 0037, 0041, 0070, and 0071, i.e., “the operation unit 207 can display information and receive operation by the user” (par 0037), and/or, in figure 2 (“operation unit” 207), in figure 10 (“operation unit” 207) and in figure 11, is/are interpreted to read on: an/the operation device, in claims 1, the operation device, in claim 2, and the operation device , in claims 4 and 5. 
a/the first setting unit, in claims 2 and 3.
In figure 17 (S1702 and S1703), and/or, in paragraphs 0098, is/are interpreted to read on: a/the second setting unit, in claim 4.
In figures 2-3 and 11, and/or, in paragraphs 0016, 0062, 0070, and 0072-0076 (i.e., figure 11 is a/the determination unit, the flowchart of figure 11 is stored in RAM 203, UI control unit 302, in system software 301 executed by CPU 202, see par 0072), is/are interpreted to read on: a/the determination unit, in claim 6.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Yasukawa (US 2015/0378648 A1) discloses an image forming apparatus (see figure 2, printing apparatus 102), comprising: 
an operation device (see figure 2, UI operation unit 212) configured to receive a user operation (see pars 0042 and 0046, i.e., A user interface (UI) operation unit 212 receives a setting, displays a status and allows a user to operate the printing apparatus 102, and i.e., When the function of printing apparatus 102 is provided for a user via the UI operation unit 212, first, the UI operation unit 212 requests a user to input a user name and a password);
one or more processors (see figure 2, printing apparatus 102, i.e., CPU 213), and 
one or more memories (see figure 2, printing apparatus 102, i.e., storage device 215 and RAM 214) coupled to the one or more processors (CPU 213), user information (see par 0043, storage device 215 stores a program code, image data, below-described user information, in lines 6-7) and a print job (see par 0046, When the printing apparatus 102 receives data of a print job transmitted from an external device (for example, the host computer 101), the CPU 213 converts the received data to image data according to the program code stored in the RAM 214. The converted image data is once stored in storage device 215) stored in association with each other in the one or more memories (214 and 215), and the one or more memories (214 and 215) having 
an authentication unit (see figure 9, S905 execute user authentication S905, processing by printing apparatus 102, see figures 10, 11 and 15, and see figure 12, user authentication unit 1205) configured to authenticate a user with use of the user information (i.e., user name and password); and 
a print control unit (CPU 213 and print engine 217, see figure 2, see figure 12, and see figure 13 (S1317 and S1318, and see pars 0124-0135, and pars 0176 and 0177) configured to execute and print the print job stored in association with the user information based on the user operation received by the operation reception unit.
Hutchings et al. (US 2012/0147415 A1) discloses in par 0004 “printer drivers often malfunction while attempting to display information to a user during printing operations (e.g., via a status monitor, such as in the bottom right hand corner of the display, that indicates the amount of ink remaining, the start or completion of a print job, or a dialogue box that allows the user to enter a PIN number to commence printing, etc.).” and “Because the printer driver code is executed within the process of the application, any malfunction of the printer driver (e.g., an attempt to display information to the user that fails because a call to a network resource that is presently offline is not answered, because of a "for" loop that never terminates, etc.)” (see par 0004).
However, the closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1), and/or, Hutchings et al. (US 2012/0147415 A1),  do not disclose, teach or suggest, wherein, in a case where the operation device is in failure, the print control unit executes the print job stored in 1.
Dependent claims 2-6 are found to be allowable because claims 2-6 are dependent on allowable independent claim 1 above.
Independent claim 7 is directed to a method for controlling an image forming apparatus, type of claim. Claim 7 recites and/or claims, similar or analogous claim limitations or features, similar or analogous to the claimed limitations or features recited in independent claim 1 discussed above (Independent method claim 7 is analogous to the image forming apparatus of independent claim 1 above). The closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1) and/or Hutchings et al. (US 2012/0147415 A1), do not disclose, teach or suggest, wherein, in a case where the operation device is in failure, the print job stored in association with the user information is executed in response to authentication of the user with use of the user information, as claimed in independent claim 7.
Independent claim 8 is directed to a non-transitory computer readable storage medium (see par 0235) storing a computer program for making a computer execute a control method for an image forming apparatus. Claim 8 recites and/or claims, similar or analogous claim limitations or features, similar or analogous to the claimed limitations or features recited in independent claim 1 above (Independent claim 8 is analogous to the image forming apparatus of independent claim 1 above). 
Yasukawa (US 2015/0378648 A1) discloses a non-transitory computer readable storage medium (see par 0235, and/or, storage device 215 and RAM 214) storing a computer program for making a computer execute a control method for an image 
The closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1), and/or, Hutchings et al. (US 2012/0147415 A1), do not disclose, teach or suggest, wherein, in a case where the operation device is in failure, the print job stored in association with the user information is executed in response to authentication of the user with use of the user information, as recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/           Primary Examiner, Art Unit 2677